Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction and amendment/remarks filed 04/18/2022. 
Claims 23-44 are currently pending, of which claims 32-44 are withdrawn.
The Drawings filed 09/23/2019 are approved by the examiner.
The IDS statement filed 04/22/2022 has been considered.  An initialed copy accompanies this action.
Applicant’s election without traverse of Group I, claims 23-31, in the reply filed on 04/18/2022 is acknowledged.  Claims 32-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Interpretation
For purposes of claim interpretation, the dependent claims recite the term “the PCM” which is clearly construed as an abbreviation for the “phase change material” component of the independent claim.  The terminology “A phase change material (PCM)” in the independent claim’s preamble sets for clear and definite basis for the abbreviation. 
Claim 29 recites “the PCM is present in an amount of at least 90 wt. % or between 90 wt. % and 99 wt. % based on the total weight of the composition”.  These alternative ranges are clear and definite as there is no ambiguity as to which alternatives or boundaries are covered by the claims since the claim recites the conjunction “or” between the alternative ranges.  See MPEP 2173.05(c) & (h).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 28, the term “the glass microparticles” lacks sufficient antecedent basis in the claim rendering the claim indefinite.  The instant claim is dependent on claim 23, which does not recite the presence of any glass microparticles.  Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites a limitation to “the glass microparticles”.  However, the claim fails to further limit the subject matter or include all the limitations of its parent claim 23 since the parent claim does not recite the presence of any glass microparticles in the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Plunguian et al. (US 4,077,809).
As to claim 23, Plunguian et al. teach a phase change material comprising a phase change material, glass fibers, and xanthan gum.  See claim 1 of the reference. Which teach a cementitious composition comprising, among others, a mineral cement and water (which each read on a phase change material), xanthan gum as a water-soluble film-former, and fiber glass. 
As to claims 25 and 26, the reference’s composition comprises water which meets the claimed phase change material, as described above. 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Plunguian et al. (US 4,077,809) as applied to claims 23, 25, and 26 above.
The disclosure of Plunguian et al. is relied upon as set forth above.
Plunguian et al. teach the composition comprises about 100 parts by weight of mineral cement, 10-350 parts by weight of a mineral aggregate, about 0.1-2.0 parts by weight of a water-soluble organic film former, 0-50 parts by weight of fly ash, 0-15 parts by weight of fiber glass, 0.1-3 parts by weight of a surface active agent, 0.3-1.2 parts by weight of a synthetic resin emulsion, 0.15-0.66 parts by weight of synthetic resin solids, and about 35 to 150 parts by weight of water (claim 1).  The relative amount/combined ranges of the 100 parts by weight mineral cement and 35-150 parts by weight water among the remaining components and their ranges appear to meet and overlap the claimed at least 90 wt. % amount of the phase change material as recited in instant claim 29.  The relative amount of the up to 15 parts by weight of fiber glass, e.g., chopped fiber glass, among the remaining components and their ranges appear to meet and overlap the claimed 0.3-5 wt. % amount of the glass fibers as recited in instant claim 30.  The relative amount of 0-15 parts by weight chopped fiber glass and 0.1-2.0 parts by weight xanthan gum appear to meet and overlap the claimed weight ratio of glass fibers to xanthan gum of 25:1 to 1:10. 

Claims 23-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103666381 A) in view of Rolland et al. (US 8,308,861).  An English language machine translation of Liu et al. is provided with this correspondence.
As to claim 23, Liu et al. teach a phase change material composition comprising a phase change material (energy storage host material), a xanthan gum natural polymer thickener, and a reinforcing material.  See para. 0010-0017.
Liu et al. fail to teach the composition (or reinforcing material) comprise glass fibers.
However, Rolland et al. teach glass fibers are a typical, routine reinforcing agent for phase change material compositions (col. 5 lines 29-36).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide glass fibers as a reinforcing agent as taught by Rolland et al. as the reinforcing material of Liu et al. in order to obtain a phase change material composition comprising a routine reinforcing material/agent and having a sufficient reinforcement or physical structure/properties characteristic of phase change materials. 
As to claim 24, Liu et al. teach the composition further comprises a polyacrylate salt (the thickener may also comprise a polyacrylate thickener, e.g., sodium polyacrylate, para. 0016-0017). 
As to claims 25 and 26, Liu et al. teach the phase change material is water (crystal water, para. 0015). 
As to claim 29, Liu et al. teach the phase change material is present in an amount overlapping the claimed at least 90 wt.% range (75-99 wt.%, para. 0011-0013). 
As to claim 30, the combination of references meet the claimed glass fibers are present in an amount between 0.3 and 5 wt. % based on the total weight of the composition.  Liu et al. teach the reinforcing material is provided in an amount of 0.01-8% by weight (para. 0013), which overlaps the claimed range.  Liu et al. further teach the reinforcing material is provided in an exemplary amount of 2% by weight (para. 0014), which falls within the claimed range.  Alternatively and/or furthermore, Rolland et al. teach the amount of reinforcing agent/additive is preferably 0.01 to 5 wt.% (col. 5 lines 29-36), which strongly overlaps the claimed range.  
As to claim 31, the combination of references meet the claimed weight ratio of glass fibers to xanthan gum is between 25:1 to 1:10.  Liu et al. teach the reinforcing material is provided in an amount of 0.01-8% by weight and the thickener is provided in an amount of 0.1-10% by weight (para. 0013); the relative amount of these two components appear to meet and overlap the claimed weight ratio of glass fibers to xanthan gum of 25:1 to 1:10.  Liu et al. further teach the reinforcing material is provided in an exemplary amount of 2% by weight and the thickener is provided in an exemplary amount of 4% by weight (para. 0014); the relative amount of these two components appear to fall within and meet the claimed weight ratio of glass fibers to xanthan gum of 25:1 to 1:10.  Alternatively and/or furthermore, Rolland et al. teach the amount of reinforcing agent/additive is preferably 0.01 to 5 wt.% (col. 5 lines 29-36), which in combination with any of the aforementioned thickener ranges of Liu et al. also appear to meet and overlap the claimed weight ratio of glass fibers to xanthan gum of 25:1 to 1:10.  
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103666381 A) in view of Rolland et al. (US 8,308,861) as applied to claims 23-26 and 29-31 above, and further in view of Magill et al. (US 6,855,422)
The disclosure of Liu et al. in view of Rolland et al. is relied upon as set forth above. 
Liu et al. in view of Rolland et al. fail to teach the composition further comprises glass microparticles. 
However, Magill et al. teach phase change materials are routinely encapsulated and enclosed within spherical microcapsule shells , comprising silica, glass microparticles or microspheres, in order to be dispersed within another media/structure as well as reduce or prevent leakage of the phase change material into the other media/structure during use (col. 16 line 66 to col. 17 line 43).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the glass microparticles as taught by Magill et al. as an encapsulant to the composition of Liu et al. in view of Rolland et al. in order to disperse the phase change material composition within another media/structure while also reduce or prevent leakage of the phase change material composition into the other media/structure during use. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 2, 2022